Citation Nr: 1129856	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  01-00 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional disability, to include abdominal scarring, stomach problems, hernia, and left-sided nerve damage, claimed as due to treatment for Crohn's Disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to November 1969.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  

The Board issued a decision in this case in January 2008, denying the claimed benefit.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, pursuant to a Joint Motion for Remand (Joint Motion), remanded the case to the Board for further action.  Subsequently, the Board remanded the case for additional development.  

The appeal must again be remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In its April 2010 remand, the Board noted that the records of the Veteran's VA hospitalization in October and November 1996, during which the treatment at issue was rendered, were incomplete.  In particular, the records of the Veteran's VA hospitalization in October and November 1996 did not contain a signed consent form for the October 1996 surgery.  Accordingly, the Board remanded the case to obtain the complete treatment records for that hospitalization.  The RO was then directed to obtain another medical opinion concerning the issues relating to informed consent.  

In May 2010, the RO requested "the complete treatment records for the Veteran's hospitalization in October and November 1996."  The records that were received consisted of two progress notes, dated October 26, 1996, and November 18, 1996; the discharge summary, which was previously of record; and laboratory and radiology reports.  The file was then forwarded to a VA physician, who provided a medical opinion in January 2011.  The physician stated that it was standard procedure to obtain signed informed consent for any procedures done.  However, the examiner noted that "[i]t is clear that the claims file does not contain all the records related to this hospitalization," as evidenced by the absence of consent forms, daily hospital progress notes by physicians, daily progress notes by nurses, and intraoperative anesthesia notes.  The examiner stated that those records "should be available ... and would be helpful to answer the question posed."  

The RO did not obtain the complete records of the VA hospitalization as directed by the Board, even after the examiner indicated that they were needed.  Thus, the Board finds that the RO did not substantially comply with the directives of the April 2010 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance).  As such, the Board finds that the claim must be remanded in order to obtain the complete records of the Veteran's VA hospitalization in October and November 1996, and then to obtain a supplemental opinion from the VA physician.  

Accordingly, the case is again remanded for the following actions:

1.  The RO must obtain the VA Medical Administration Service (MAS) file containing the complete original treatment records for the Veteran's hospitalization at the Detroit VA Medical Center in October and November 1996, including but not limited to, consent forms, daily hospital progress notes by physicians, daily progress notes by nurses, and intraoperative anesthesia notes.  

2.  After obtaining the above VA records, the RO must forward the claims file, including the MAS file, to the same VA medical specialist who provided the medical opinion in January 2011, if possible, to obtain a supplemental medical opinion regarding the following questions.  Following a review of the claims file, including the preoperative, intraoperative, and postoperative VA treatment records at the time of the Veteran's hospitalization in October and November 1996, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the scarring or any of the wound problems or claimed left-sided nerve damage described in the record is the type of risk that a reasonable health care provider would have disclosed in connection with the provision of informed consent.  The examiner must also state whether the Veteran provided informed consent to the VA medical and surgical treatment.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared should be typed.

3.  After the above development has been completed, the Veteran's claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 must be readjudicated.  If the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


